Citation Nr: 0426258	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  98-18 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for heart disease to 
include as secondary to service-connected pulmonary 
tuberculosis.  

2.  Entitlement to service connection for emphysema secondary 
to include as secondary to service-connected pulmonary 
tuberculosis.

REPRESENTATION

Veteran is represented by:	Gregory D. Keenum, Attorney at 
law

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in September 1998 and January 
2002 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

In a November 2002 decision, the Board denied service 
connection for heart disease as secondary to service-
connected pulmonary tuberculosis.  On its own motion, the 
Board is vacating the November 2002 decision on due process 
grounds, that is, for failure to honor a request for a 
hearing that was made prior to the Board's decision.  The 
vacate is addressed in a separate decision and will be 
promulgated simultaneously with this new decision.  38 C.F.R. 
§ 20.904(a).  This new decision replaces the November 2002 
decision as though it had not been made. 

The belated hearing was held in November 2003 before the 
undersigned Acting Veterans Law Judge, curing the due process 
defect.  At the hearing, the veteran raised the issue of a 
rating increase for service-connected pulmonary tuberculosis.  
As this issue has not been addressed by the RO in the first 
instance, it is referred there for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND  

In November 2003, the RO notified the veteran that his record 
was being transferred to the Board and that he had 90 days to 
submit additional evidence directly to the Board.  The 
veteran through counsel then submitted additional private 
medical records that were received at the Board within the 
90-day period.  38 C.F.R. § 20.1304(a).  As initial 
consideration of the evidence by RO has not been waived, the 
case is remanded for the following action:  

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A and 38 C.F.R. § 3.159.  In the VCAA 
notification letter:

a.  Notify the veteran that to 
substantiate the claim of service 
connection for heart disease, he 
should submit medical evidence that 
the service-connected pulmonary 
tuberculosis caused heart disease or 
that the service-connected pulmonary 
tuberculosis aggravated heart 
disease; and, on the clam of service 
connection for emphysema, he should 
submit medical evidence that he has 
emphysema and medical evidence that 
the service-connected pulmonary 
tuberculosis caused emphysema or 
that the service-connected pulmonary 
tuberculosis aggravated emphysema. 

b.  Notify the veteran that if he 
has evidence to substantiate his 
claims, not already of record that 
is not in the custody of a Federal 
agency such as records of private 
medical care, he should submit the 
records himself or with his 
authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

c.  Notify the veteran that if he 
has evidence, not already of record, 
that is in the custody of VA or 
other Federal agency, VA will obtain 
any such records he identifies.

d.  Ask the veteran to provide any 
evidence in his possession that 
pertains to the claims.  

2.  After the VCAA notice has been sent 
and the time period for a response has 
transpired, adjudicate the claim, 
considering all the evidence of record, 
including that submitted to the Board in 
November 2003 and January 2004, since the 
July 2003 supplemental statement of the 
case.  If the evidence of record does not 
contain sufficient medical evidence to 
decide the issue of whether the service-
connected pulmonary tuberculosis 
aggravated the claimed disabilities, 
obtain a VA medical opinion.  

3.  After the above development has been 
completed, if any benefit is denied, 
prepare a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

